DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 19 recites a computer-readable medium that is not limited to just statutory subject matter as outlined in the Specification (no clear definition of what the computer-readable medium is and that it is not a transitory signal); therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests inserting "non-transitory" prior to computer-readable medium to exclude any non-statutory subject matter.

Reasons for Allowance
Claims 1-18 and 20 are allowed. 
Claim 19 would be allowed provided the rejection under 35 USC 101 is overcome.
The present invention is directed to aligning a set of images.  Each independent claim identifies the uniquely distinct features:
a. acquiring image data comprising a set of images;
b. applying, using a first deep neural network, at least one image transform to
the image data to form aligned image data in which each image of the set of images is
substantially aligned with a template image;
c. compressing the aligned image data;
d. reconstructing the image data from the compressed image data; and


The closest prior art, US 2017/0193628 A1 (“Sharma et al.”); US 2009/0284802 A1 (“Yeap et al.”); US 2020/0014955 A1 (“Grangetto et al.”) fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664